DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS documents submitted 4/17/2019 and 9/22/2020 are acknowledged and have been considered.

Drawings
The drawings submitted 9/22/2020 are acknowledged and acceptable.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-7, 9, 11, 12, 15-17, 19 and 20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Koh et al (U.S. Patent Application Publication 2020/0102063).

In regards to claim 1, Koh et al (henceforth referred to as Koh) disclose a floor covering system in a passenger vehicle, the floor covering system comprising:
a plurality of floor covering panels positioned adjacent to each other creating interfaces between respective floor covering panels of the plurality of floor covering panels.  Koh teaches multiple floor panels adjacent each other with associated interfaces (items 7 of figure 6);
a plurality of joint panels positioned underneath one or more of the interfaces. Koh teaches a “floor puck” or a “puck housing” constituting a “joint panel” with at least some positioned at an interface between two floor panels;
wherein the plurality of floor covering panels are rigidly coupled to at least one of the plurality of joint panels to prevent relative motion between the plurality of floor covering panels.  The floor panels (items 7) of Koh are coupled to the floor pucks (items 9); and
a plurality of attachment mounts attached to a structure of the passenger vehicle, wherein each of the plurality of floor covering panels is coupled to one or more of the plurality of attachment mounts.  Koh teaches a puck with a puck housing with one attached to the floor panels and the other attached to the aircraft structure (item 6);


In regards to claim 3, Koh discloses that each floor covering panel comprises:
an interlocking feature that extends outward from a body for slidably engaging a respective joint panel.  As shown in figure 6, the floor panels interlock to some degree.

In regards to claim 4, Koh discloses that the interfaces between the respective floor covering panels of the plurality of floor covering panels include a gap.  As is commonly known and understood, some degree of a gap is formed between two adjacent panels (items 7).

In regards to claim 5, Koh discloses that the plurality of attachment mounts are rigidly attached to the structure of the passenger vehicle.  Koh teaches that one portion of the attachment mounts is/are rigidly attached to the aircraft structure (item 6).

In regards to claim 6, Koh discloses that the plurality of attachment mounts prevent vertical movement of the plurality of floor covering panels. The coupling of the components of the Koh device prevent vertical movement of the floor covering panels.

In regards to claim 7, Koh discloses that each of the plurality of floor covering panels is coupled to multiple attachment mounts.  As depicted in figure 6, more than one attachment mount is included for each flooring panel.

In regards to claim 9, Koh discloses that the plurality of attachment mounts include a first portion rigidly attached to the structure of the passenger vehicle, and a second portion that couples to a respective floor covering panel, wherein the second portion has a lateral freedom of movement with respect to the first portion.  Koh teaches a two part attachment device (items 24 and 9) that are attached to the floor covering panels and the aircraft structure and move relative to each other.

In regards to claim 11, Koh discloses a plurality of edge panels surrounding the plurality of floor covering panels, wherein the plurality of edge panels are coupled to the plurality of floor covering panels through additional joint panels.  As shown in figure 6, Koh illustrates surrounding floor edge panels (note the darkened parameter panels.).

In regards to claim 12, Koh discloses a plurality of planks positioned in a staggered configuration on each of the plurality of floor covering panels (see figure 6).

In regards to claim 15, Koh discloses an aircraft comprising the floor covering system of claim 1.

In regards to claim 16, Koh discloses a method for installing a floor covering system in a passenger vehicle, the method comprising:
attaching a plurality of attachment mounts to a structure of the passenger vehicle.  Koh teaches attaching multiple “floating attachment” devices (see figure 3); 
positioning a plurality of floor covering panels adjacent to each other creating interfaces between respective floor covering panels of the plurality of floor covering panels.  Koh illustrates multiple floor panels positioned adjacent to each other creating interfaces between them (see figure 6);
rigidly coupling the plurality of floor covering panels to at least one of a plurality of joint panels positioned underneath the interfaces to prevent relative motion between the plurality of floor covering panels.  The floor panels of the Koh invention are rigidly attached to a portion of the floating attachment device as shown in figure 6; and
coupling each of the plurality of floor covering panels to one or more of the plurality of attachment mounts, wherein the plurality of attachment mounts enable lateral movement relative to the structure of the passenger vehicle of the plurality of floor covering panels together in a joint manner.  Koh teaches a floating attachment device that is attached to the aircraft structure at one portion and the floor panels at another portion and allows lateral movement between the floor panels and the aircraft structure.

In regards to claim 17, Koh discloses interlocking respective floor covering panels with the at least one of the plurality of joint panels via an interlocking feature that extends outward from a body of the respective floor covering panels for slidably 

In regards to claim 19, Koh discloses that coupling each of the plurality of floor covering panels to one or more of the plurality of attachment mounts comprises coupling each of the plurality of floor covering panels to multiple attachment mounts.  As depicted in figure 6, more than one attachment mount is included for each flooring panel.

In regards to claim 20, Koh discloses positioning a plurality of planks in a staggered configuration on each of the plurality of floor covering panels (see figure 6).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koh et al. (U.S. Patent Application Publication 2020/0102063).

In regards to claim 2, Koh fails to disclose that the plurality of floor covering panels comprise a composite panel material.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to fabricate the floor panels of the Koh apparatus from a composite material especially since composites have demonstrated high strength and low weight and, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  

In regards to claim 8, Koh teaches some small allowance for movement evident with the gaps, but fails to disclose that the plurality of attachment mounts enable up to about 0.2 inches of lateral movement of the plurality of floor covering panels together in the joint manner.  However, it would have been obvious to one of ordinary skill in the art at the time of Applicant's invention to allow for a small amount of movement in a range to include 0.2inches as claimed, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

In regards to claim 18, Koh discloses that the plurality of attachment mounts prevent vertical movement of the plurality of floor covering panels and restrict lateral movement to less than 0.2 inches.  The device of Koh prevents vertical movement and limits lateral movement to a small amount, but fails to disclose an exact amount.  However, it would have been obvious to one of ordinary skill in the art at the time of Applicant's invention to allow for a small amount of movement in a range to include 0.2inches as claimed, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Allowable Subject Matter
Claims 10, 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The closest prior at fails to 

Summary/Conclusion
Claims 1-9, 11 and 15-20 are rejected and claims 10, 13 and 14 are objected to.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P LEE whose telephone number is (571)272-8968.  The examiner can normally be reached between the hours of 8:30am and 5:00pm on Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 

/BENJAMIN P LEE/Primary Examiner, Art Unit 3641